RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0950-18T1

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

RAMON CORTES,

          Defendant-Appellant.


                   Submitted March 3, 2020 – Decided March 10, 2020

                   Before Judges Accurso and Rose.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Camden County, Indictment No. 13-04-1142.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Karen Ann Lodeserto, Designated Counsel,
                   on the brief).

                   Jill S. Mayer, Acting Camden County Prosecutor,
                   attorney for respondent (Kevin Jay Hein, Special
                   Deputy Attorney General/Acting Assistant Prosecutor,
                   of counsel and on the brief).

PER CURIAM
      Defendant Ramon Cortes appeals an order denying his petition for post -

conviction relief (PCR) without an evidentiary hearing. The PCR judge, who

entered defendant's guilty plea to second-degree sexual assault, also entered the

order under review and issued a thorough written decision.           On appeal,

defendant limits his argument to a single point for our consideration:

            THE PCR COURT ERRED IN DENYNG
            DEFENDANT AN EVIDENTIARY HEARING
            BECAUSE TESTIMONY IS NEEDED REGARDING
            THE SUBSTANCE OF THE LEGAL ADVICE PLEA
            COUNSEL     PROVIDED   TO   DEFENDANT
            REGARDING THE PENAL CONSEQU[E]NCES OF
            HIS GUILTY PLEA.

More particularly, defendant claims his plea counsel failed "to adequately

explain" the consequences of Parole Supervision for Life (PSL), N.J.S.A. 2C:43-

6.4, and the No Early Release Act (NERA), N.J.S.A. 2C:43-7.2.

      We have carefully considered defendant's contentions in view of the

applicable law, and conclude they lack sufficient merit to warrant extended

discussion in a written opinion. R. 2:11-3(e)(2). We affirm substantially for

the reasons set forth by the PCR judge in her well-reasoned decision. We add

the following brief remarks.

      As the PCR judge correctly determined, the plea form and the colloquy

between the judge and defendant during the plea hearing bely defendant's bald


                                                                         A-0950-18T1
                                       2
assertions that his attorney was ineffective.    Relevant here, the plea form

expressly provides the terms of the State's plea offer: a ten-year term of

imprisonment with an "[eighty-five percent] period of parole ineligibility

pursuant to NERA[,] Megan's Law, Parole Supervision for Life, Avenel

evaluation, Nicole's Law registration restraining order, no contact with [the]

victims, or their residence[, and] mandatory penalties."

      At the plea hearing, defendant acknowledged his attorney reviewed "each

and every question on every page" of the plea form with him. Defendant also

confirmed he understood each question, provided truthful answers, and initialed

each page of the agreement. The judge reviewed the terms of the plea agreement

with defendant, including that his prison term was subject to NERA, and asked

defendant more than twenty questions related to the penal consequences of his

conviction, including PSL.      When the judge asked whether defendant

understood each consequence, he politely answered, "Yes, ma'am."

      We are therefore satisfied defendant failed to demonstrate a reasonable

likelihood that his PCR claim would ultimately succeed on the merits, and failed

to satisfy either prong of the test enunciated in Strickland v. Washington, 466
U.S. 668, 687 (1984), as adopted by our Supreme Court in State v. Fritz, 105
N.J. 42, 58 (1987). Pursuant to our discretionary standard of review, State v.


                                                                        A-0950-18T1
                                       3
Preciose, 129 N.J. 451, 462 (1992), we discern no reason to disturb the judge's

decision. Because there was no prima facie showing of ineffective assistance of

counsel, an evidentiary hearing was not necessary to resolve defendant's PCR

claims. Ibid.

      Affirmed.




                                                                       A-0950-18T1
                                      4